[Cite as Brandt v. Huggy's Coffee & Wine Bar, L.L.C., 2022-Ohio-3681.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      ERIE COUNTY

Grace Brandt                                              Court of Appeals No. E-22-004

        Appellant                                         Trial Court No. 2021-CV-0201

v.

Huggy’s Coffee & Wine Bar, LLC                            DECISION AND JUDGMENT

        Appellee                                          Decided: October 14, 2022

                                                *****

        David M. Gareau and Richard W. Dunson, for appellant.

        John S. Wasung and Martin E. Goff, for appellee.

                                                *****

        DUHART, J.

        {¶ 1} Appellant, Grace Brandt, appeals from a judgment entered by the Erie

County Court of Common Pleas, granting the motion for summary judgment filed by

appellee, Huggy’s Coffee and Wine Bar, LLC (“Huggy’s”). For the reasons that follow,

we affirm the judgment of the trial court.
                                  Statement of the Case

      {¶ 2} This action originated in the trial court as a re-filed personal injury action

that was brought by appellant against appellee and defendants Allan D. Appleton and

Nancy M. Appleton (“the Appletons”). The action arose from an incident that occurred

on June 16, 2018, when appellant tripped and fell down a 4 3/8” step as she exited the

ladies bathroom at Huggy’s. In her complaint, appellant asserted claims for negligence

(pleaded separately as negligence, negligence per se, and negligent design). The

Appletons, who are the owners of the premises, were dismissed from the case on

September 22, 2021.

      {¶ 3} On September 27, 2021, Huggy’s moved for summary judgment. A

response was filed on December 3, 2021, and a reply followed thereafter. On

December 22, 2021, the trial court issued a judgment entry granting summary judgment

in favor of Huggy’s and dismissing the case. Appellant timely filed a notice of appeal.

                                 Statement of the Facts

      {¶ 4} The facts of this case are undisputed by the parties and, viewed in a light

most favorable to appellee, are as follows. At about 8:45 on June 16, 2018, appellant

went into Huggy’s. She did not order or buy any food or beverage, but instead went into

the ladies bathroom, which was located immediately inside the east exterior double doors

at the vestibule. The raised step into the bathroom measures 4 3/8 inches.




2.
       {¶ 5} Appellant admitted that she had no issue or problem identifying and

navigating the raised step on the way into the bathroom. She stepped up and over the

raised step to enter into the bathroom, and then she turned on the bathroom light.

       {¶ 6} When asked to describe how she fell, appellant testified, “I was walking out

of the bathroom, and I was looking down and it appeared to me that it was one surface *

* *.” She further testified, “I was walking out as if it was one surface * * * and then I fell

right on my back.” Finally, she stated, “I tripped on the drop.”

       {¶ 7} Appellant testified that it was “dimly lit” inside Huggy’s at the time.

According to appellant, the sun had already set and it was to the far west side of the

building, so there was no natural light coming into the restaurant and (although the

bathroom light remained on) it was “very dark.”

                                   Assignment of Error

       {¶ 8} Appellant asserts the following assignment of error on appeal:

              I. The Trial Court Erred in Granting Summary Judgment in Favor of

       Defendant-Appellee Huggy’s Coffee and Wine Bar, LLC.

                                          Analysis

       {¶ 9} Summary judgment is appropriately granted where there remains no genuine

issue of material fact and where reasonable minds can only conclude that the moving

party is entitled to judgment as a matter of law. Civ.R. 56(C). The moving party has the

initial burden to show that no genuine issue of material fact exists. Byrd v. Smith, 110




3.
Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶ 10. To avoid summary judgment, the

non-moving party’s response must set forth specific facts showing that there is a genuine

issue for trial and may not rest upon mere allegations or denials in the pleadings. Id.,

citing Civ.R. 56(E).

       {¶ 10} When determining whether there exists a genuine issue of material fact to

be resolved at trial, the court is to consider the evidence and all reasonable inferences to

be drawn therefrom in the light most favorable to the non-movant. See, e.g., Jackson v.

Columbus, 117 Ohio St.3d 328, 2008-Ohio-1041, 883 N.E.2d 1060, ¶ 11. Any doubts

must be resolved in favor of the non-movant. Leibreich v. A.J. Refrig., Inc., 67 Ohio

St.3d 266, 269, 617 N.E.2d 1068 (1993).

       {¶ 11} An appellate court considers the propriety of granting summary judgment

de novo. Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8.

       {¶ 12} To avoid a properly supported motion for summary judgment in a

negligence action, a plaintiff must establish that genuine issues of material fact remain as

to whether: (1) the defendant owed the plaintiff a duty of care; (2) the defendant breached

the duty of care; and (3) the plaintiff suffered injury as a direct and proximate result of

the defendant’s breach. Nelson v. Sound Health Alternatives Intern., Inc., 4th Dist.

Athens No. 01CA24, 2001-Ohio-2571, *3 (Sep. 6, 2001). “If [the] defendant points to

evidence illustrating that the plaintiff will be unable to prove any one of the foregoing




4.
elements and if the plaintiff fails to respond as Civ.R. 56 provides, the defendant is

entitled to judgment as a matter of law.” Id.

       {¶ 13} Establishing the existence of a duty “is fundamental to establishing

actionable negligence.” Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 142, 539 N.E.2d 614.

As stated by the court in Jeffers:

       ‘* * * If there is not duty, then no legal liability can arise on account of

       negligence. Where there is no obligation of care or caution, there can be no

       actionable negligence’ (Footnotes omitted.) 70 Jurisprudence 3d (1986) 53-

       54, Negligence, Section 13. Only when one fails to discharge an existing

       duty can there be liability for negligence.

Id.

       {¶ 14} “In a premises liability case, the relationship between the owner or

occupier of the premises and the injured party determines the duty owed.” Nelson at *4.

For purposes of this appeal, appellee concedes that appellant was a business invitee.

       {¶ 15} A business premises owner or occupier has a duty to exercise ordinary care

in maintaining its premises in a reasonably safe condition, such that its invitees will not

unreasonably or unnecessarily be exposed to danger. Paschal v. Rite Aid Pharmacy, Inc.,

18 Ohio St.3d 203, 203, 480 N.E.2d 474 (1985). A business premises owner or occupier

is not, however, an insurer of its invitees’ safety. See id. Although a premises owner or

occupier must warn its invitees of latent or concealed dangers if the owner knows or has




5.
reason to know of the hidden dangers, Jackson v. Kings Island, 58 Ohio St.2d 357, 359,

390 N.E.2d 810 (1979), the owner or occupier “owes no duty to persons entering those

premises regarding dangers that are open and obvious.” Armstrong v. Best Buy Co., Inc.,

99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶ 5. Instead, “the owner or

occupier may reasonably expect that persons entering the premises will discover [open

and obvious] dangers and take appropriate measures to protect themselves.” Simmers v.

Bentley Constr. Co., 64 Ohio St.3d 642, 644, 597 N.E.2d 504 (1992). Thus, when

applicable, the open and obvious doctrine “obviates the duty to warn and acts as a

complete bar to any negligence claims.” Armstrong at ¶ 5.

       {¶ 16} In many instances, a determination of whether the open and obvious

doctrine applies -- and, thus, whether a premises owner or occupier owes a duty to

plaintiff -- can be determined as a matter of law. Johnson v. Southview Hosp., 2d Dist.

Montgomery No. 25049, 2012-Ohio-4974, ¶ 14, citing Armstrong (holding, as a matter of

law, based on photographs presented by the parties, that the bracket of a shopping cart

guardrail near the entrance to a store was an open and obvious hazard).

       {¶ 17} Appellant argues in the instant case that the trial court erred in determining

that the “step down from the bathroom” was an open and obvious risk. More

specifically, appellant claims that the issue “is whether the top of the step is visible to

somebody leaving the bathroom,” given the placement of a rug on the floor just below the

step. In support of her assertion that the step was “imperceptible to somebody exiting the




6.
bathroom,” appellant points to a two dimensional black and white photograph of the

condition showing the scene from the perspective of a person leaving the bathroom,

together with a comment from an architect who, on seeing the photograph, exclaimed

“wow,” and said that he could not tell from the photograph where the step was located,

because “[i]t blends with everything else.”

       {¶ 18} “The Supreme Court of Ohio has held that one who traverses over a step

when entering a building is on notice of the condition of the step because of the prior use,

and therefore, is not entitled to damages.” Wilson v. Kids Room, 4th Dist. Highland No.

96 CA 909, 1997 WL 599177, * 2 (Sept. 22, 1997), citing Raflo v. Losantiville Country

Club, 34 Ohio St.2d 1, 295 N.E.2d 202 (1973), paragraph [one] of the syllabus (holding

that “[o]ne who upon entering a building traverses a step [into an area] * * * cannot

maintain that the hazard was so insubstantial as to go unnoticed at that time, yet was

unreasonably dangerous, hence actionable, when it occasioned [the plaintiff’s] fall upon

leaving the building”); Leighton v. The Hower Corp., 149 Ohio St. 72, 77 N.E.2d 600

(1948) (holding that “[w]here plaintiff’s testimony discloses that she was ‘temporarily

oblivious’ of the presence of a step which a few minutes before she had used, it shows a

want of due care on her part and does not dispel the inference of her own negligence).

Further, in Ohio, “‘[d]arkness’ is always a warning of danger, and for one’s own

protection it may not be disregarded.” Jeswald v. Hutt, 15 Ohio St.2d 224, 239 N.E.2d

37 (1968), paragraph three of the syllabus.




7.
       {¶ 19} Several Ohio courts have held that “dimly lit steps [and even] uniform

color between a step and the floor * * * do not render steps unreasonably dangerous, but

rather present an open and obvious danger of which the person traversing the steps should

be aware.” Nelson at *9, citing Kornowski v. Chester Properties, Inc., 11th Dist. Geauga

No. 99-G-2221, 2000 WL 895594 (June 30, 2000) (lack of color contrast); Orens v.

Ricardo’s Restaurant, 8th Dist. Cuyahoga No. 70403, 1996 WL 661024 (Nov. 14, 1996)

(dimly lit step and uniform color between step and floor); (additional citations omitted);

see also Stewart v. AMF Bowling Ctr., Inc., 3d Dist. Hancock No. 5-10-16, 2010-Ohio-

5671, ¶ 15, citing Hill v. W. Res. Catering, 8th Dist. No. 93930, 2010-Ohio-2896, ¶ 23

(finding that a hazard has been found to be open and obvious even where the colors of the

step and floor are uniform).

       {¶ 20} We additionally note that a premises owner or occupier’s duty is not to be

determined by questioning “whether the step could have been made perfect or

foolproof[;] [t]he issue is whether the conditions that did exist were open and obvious to

any person exercising reasonable care and watching where she was going.” Orens at *5.

       {¶ 21} In the instant case, appellant fell while trying to descend the single step that

she had just ascended upon arriving at Huggy’s. As the court found in Olivier v. Leaf &

Vine, 2d Dist. Miami No. 2004 CA 35, 2005-Ohio-1910, ¶ 44, we likewise find:

       Although the lighting might have affected whether the condition would

       have been open and obvious had that been her first encounter with the step,




8.
       we cannot agree that [appellant] was less aware of the * * * height of the

       step upon her descent. The fact that the restaurant appeared darker due to

       the natural lighting should have caused her to take additional care upon

       descending the step. The restaurant ‘had the right to assume visitors to the

       restaurant would appreciate a known risk and take action to protect

       themselves accordingly.’

Id., citing Moses v. The Pour House Restaurant, 3d Dist. Wyandot No. 16-91-18, 1992

WL 126082 (June 3, 1992) (where plaintiff had to step up onto the elevated platform in

restaurant to sit at the table, the step was an open and obvious hazard); Raflo, 34 Ohio

St.2d 1, 296 N.E.2d 202 (1973). That the rug on the lower portion of Huggy’s floor was

a different color than the tile on the higher bathroom floor is, at best, irrelevant; if

anything, it provided a visible distinction between the upper and lower surfaces.

       {¶ 22} In an effort to avoid this court’s ruling against her, appellant cites several

cases in support of the proposition that “prior usage of a step does not automatically

equal knowledge of danger presented by the step where knowledge of the danger is not

essential to its prior use.”

       {¶ 23} In the first of those cases, Shaw v. Central Oil Asphalt Corp., 5 Ohio

App.3d 42, 449 N.E.2d 3 (9th Dist.1981), the court rejected the contention that a truck

driver’s prior use of stairs leading to a loading platform gave the driver notice of the

absence of a handrail and of the bent and bowed-out condition of one of the steps, stating:




9.
          [W]e hold that knowledge of a condition should be charged as a matter of

          law only when the condition is so obvious that a jury could only conclude

          that a reasonably prudent person would or should have known it. In cases

          where prior usage is utilized to charge one with knowledge of a defective

          condition such prior usage in itself is not conclusive unless knowledge of

          the condition was essential to the success of the prior use.

          {¶ 24} In the second case cited by appellant, Seyler v. Starboard Side Enterprises,

Inc., 2d Dist. Montgomery No. 13748, 1993 WL 462830 (Nov. 10, 1993), the court

similarly rejected the contention that a restaurant patron who exited a restaurant over

steps having “numerous defects and abnormalities” would necessarily have been made

aware of the unsafe condition of the stairs upon her first passage. Specifically, the court

stated:

          Appellant presented evidence of numerous defects and abnormalities in the

          steps, the existence of which are not seriously disputed by appellee.

          Certainly, any one of the alleged defects in the [restaurant’s] steps, standing

          alone, may have been considered insubstantial as a matter of law. Taken

          together, however, we conclude that reasonable minds could differ on

          whether the defects constituted an abnormally dangerous condition on

          appellee’s premises from which appellee had a duty to protect appellant,

          and, thus, the question was one for the factfinder.




10.
Id. at *3.

       {¶ 25} The instant case is easily distinguishable from Shaw and Seyler for the

simple reason that in the instant case there is no evidence whatsoever of the step having a

latent “defective” or “abnormally dangerous” condition. As explained above, the step

into the ladies room at Huggy’s, even in less-than-ideal lighting conditions, presented, at

most, an open and obvious hazard that appellant was able to successfully navigate on her

way into the ladies room, just moments before her fall on the way out. Under Ohio law,

“[m]inor or trivial imperfections on the property which are commonly encountered and to

be expected as a matter of law do not form a basis of liability.” Orens at *4. As

explained by the court in Nelson:

       People can hurt themselves on almost any condition of the premises. That

       is certainly true of an ordinary flight of stairs. But it takes more than this to

       make a condition unreasonably dangerous. If people who are likely to

       encounter a condition may be expected to take perfectly good care of

       themselves without further precautions, then the condition is not

       unreasonably dangerous because the likelihood of harm is slight. This is

       true of the flight of ordinary stairs in a usual place in the daylight. It is also

       true of ordinary curbing along a sidewalk, doors or windows in a house,

       counters in a store, stones and slopes in a New England field, and countless

       other things which are common in our everyday experience. It may also be




11.
       true of less common and obvious conditions which lurk in a place where

       visitors would expect to find such dangers. The ordinary person can use or

       encounter all of these things safely if he is fully aware of their presence at

       the time. And if they have no unusual features and are in a place where he

       would naturally look for them, he may be expected to take care of himself if

       they are plainly visible. In such cases it is enough if the condition is

       obvious, or is made obvious (e.g., by illumination). The knowledge of the

       condition removes the sting of unreasonableness from any danger that lies

       in it, and obviousness may be relied on to supply knowledge. Hence the

       obvious character of the condition is incompatible with negligence in

       maintaining it. If plaintiff happens to be hurt by the condition, he is barred

       from recovery by lack of defendant’s negligence towards him, no matter

       how careful plaintiff himself may have been. * * *

Nelson, 4th Dist. Athens No. 01CA24, 2001-Ohio-2571 at *9, quoting 2 Harper & James,

Law of Torts (1974) 1489-1491, Section 27.13.

       {¶ 26} Even in Olivier, the third case cited by appellant, where it was accepted for

purposes of the appeal that the height of a step onto the raised seating area of a restaurant

violated building code regulations, the court determined that such condition could be

“considered in light of the circumstances, including whether the condition was open and

obvious to an invitee,” and did not necessarily raise a genuine issue of material fact




12.
regarding the restaurant’s duty and breach of duty. Olivier, 2d Dist. Miami No 2004 CA

35, 2005-Ohio-1910, at ¶ 28. Specifically, the court provided:

       The fact that a condition violates the building code may support the

       conclusions that the condition was dangerous and that the landowner had

       breached its duty to its invitee. However, such violations may be obvious

       and apparent to an invitee. In our judgment, if the violation were open and

       obvious, the open and obvious nature would ‘obviate[] the duty to warn.’

Id. at ¶ 28, citing Armstrong, 99 Ohio St.3d at 80, 799 N.E.2d 1088. (Additional citations

omitted.). In concluding that the hazard in Olivier was, in fact, open and obvious, the

court, in a case factually similar to the one at hand, stated the plaintiff “was necessarily

on notice of the height of the single step to the raised seating area due to her prior use”

and that she “could not have taken her seat and eaten in that area without successfully

stepping onto the platform.” Id. at ¶ 42.

       {¶ 27} In light of all of the foregoing, we find that because condition that caused

appellant’s fall was open and obvious, and was clearly not a latent defective or

unreasonably dangerous condition, appellee owed no duty to appellant and, as a result,

summary judgment was appropriately granted in favor of appellee.




13.
       {¶ 28} Accordingly, appellant’s sole assignment of error is found not well-taken.

The judgment of the Erie County Court of Common Pleas is affirmed. Appellant is

ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Christine E. Mayle, J.                         ____________________________
                                                       JUDGE
Gene A. Zmuda, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




14.